Quinn, Chief Judge
(concurring in the result):
Apart from my dissent in United States v Reynolds, 16 USCMA 403, 37 CMR 23 (1966), I am not persuaded that it is dispositive of the issue here. Inquiry into the accused’s purpose in absenting himself without authority was relevant and material to the desertion charge, as to which he was fully warned. It would appear, therefore, that the happenstance of the rel*326evance of the statements to another offense would not justify their exclusion from evidence or preclude their use in connection with another charge. I need not, however, decide the point. I am satisfied that the accused’s conduct did not pass the stage of preparation to reach that conjunction of act and intention which would reasonably have resulted in commission of the offense. It may be, as the Government contends, and despite the absence of proof of the matter, that in his wanderings the accused was occasionally in the vicinity of enemy forces, but there is no evidence whatever to indicate that he was so “very near to the accomplishment of the act” as to render commission of the crime “probable.” Commonwealth v Peaslee, 177 Mass 267, 59 NE 55, 56 (1901). Accordingly, I concur in the dismissal of Charge II and in the disposition of the case as directed in the principal opinion.